DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claims submitted June 5, 2019, claims 1-18 are pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “A liquid meat treatment composition …comprising:  (a) a buffered food acid component, comprising a total amount of partially or completely neutralized acetic acid of 10-80 wt.%, based on the total weight of the composition” at lines 1-4.  It is unclear if the range of 10-80 wt.% refers to the total amount of partially or completely neutralized acetic acid in the buffered food acid component OR the total amount of partially or completely neutralized acetic acid in the liquid meat treatment 
Additionally, claim 1 recites “food-grade plant material selected from celery, beet, spinach, lettuce, cabbage, cucumber, eggplant, mushroom, green pepper, butternut squash, zucchini, mixed salad greens, carrot, artichoke, green bean, lima bean, broccoli, cauliflower, collard green, com, mustard, okra, onion, Chinese pea pod, black eyed pea, green pea, potato, turnip, sauerkraut, radish” at lines 9-12.  It is uncertain if this limitation is intended to include selecting only one of the food-grand plant material and/or a combination of the plant material may be selected.  Therefore, the scope of the claim is indefinite.  A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196.  Markush grouping typically has the format of "a material selected from the group consisting of A, B, AND C" or "wherein the material is A, B, OR C" (See MPEP 2117, emphasis added).  If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03 and 2173.05(h).
Claim 1 further recites “com” at line 11.  It is unclear what is encompassed by this term, and no definition has been provided in the instant specification (see P9, L14-18).  Therefore, the scope of the claim is indefinite.
Claim 2 discloses the meat treatment composition comprises nitrite in an amount of not more than 0.75 wt.%, based on the total weight of the composition, and this claim depends upon claim 1 which recites “the meat treatment composition contains 0.2-1.5 wt.% nitrite, based on the total weight of the composition” at lines 15-16.  Given that claim 2 may be interpreted to include values below 0.75 wt.%, such as 0-0.75 wt.%, the range of nitrite present in the meat treatment composition is unclear.  Therefore, the scope of the claim is indefinite.  See MPEP 2173.05(c).
SEE ALSO claim 3 and the recitation of “the meat treatment composition according to claim 1, comprising a total amount of partially or completely neutralized acetic acid, of not more than 50 wt.%, based on the total weight of the composition” which is interpreted to include percentages below 50 wt.% (e.g., 0-50 wt.% neutralized acetic acid) vs. claim 1 and the recitation of “(a) a buffered food acid component, comprising a total amount of partially or completely neutralized acetic acid of 10-80 wt.%, based on the total weight of the composition” at lines 2-4.
SEE ALSO claim 8 and the recitation of “the meat treatment composition according to claim 1, having a pH of not more than 10” which is interpreted to include pH values below 10 (e.g., pH = 1-10) vs. claim 1 and the recitation of “a liquid meat treatment composition having a pH value of 7.0 to 11” at line 1.
Claim 12 recites “extracting liquid from the cultured vegetable extract”, and this claim depends upon 11 which depends upon claim 9.  Since the nitrate source in the 
SEE ALSO claim 13 and the recitation of “purifying the extracted liquid, with the proviso that the purification does not result in a nitrite level, on dry solids weight basis, of above 80%.”  This claim depends upon claim 12.  It is unclear if the cultured vegetable extract OR the purified, extracted liquid from the cultured vegetable extract is combined with the buffered food acid component.  Additionally, it is uncertain if the claimed nitrite level refers to the nitrite level of the purified, extracted liquid OR the cultured vegetable extract OR the meat treatment composition.  Therefore, the scope of the claim is indefinite.
Claim 18 recites “a meat product obtained by the method of claim 12.”  Claim 12, which recites the step of extracting liquid from the cultured vegetable extract, depends upon claim 11, and claim 11 depends upon claim 9 which relates to a method of producing a meat treatment composition.  These claims make no mention of a meat product.  It is uncertain exactly what process steps are performed to prepare the meat product of claim 18.  Therefore, the scope of the claim is indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 2, 3, and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 discloses the meat treatment composition comprises nitrite in an amount of not more than 0.75 wt.%, based on the total weight of the composition, and this claim depends upon claim 1 which recites “the meat treatment composition contains 0.2-1.5 wt.% nitrite, based on the total weight of the composition” at lines 15-16.  Given that claim 2 may be interpreted to include values below 0.75 wt.%, such as 0-0.75 wt.%, the range of nitrite as presented in claim 2 fails to further limit that of claim 1.
SEE ALSO claim 3 and the recitation of “the meat treatment composition according to claim 1, comprising a total amount of partially or completely neutralized acetic acid, of not more than 50 wt.%, based on the total weight of the composition” which is interpreted to include percentages below 50 wt.% (e.g., 0-50 wt.% neutralized acetic acid) vs. claim 1 and the recitation of “(a) a buffered food acid component, comprising a total amount of partially or completely neutralized acetic acid of 10-80 wt.%, based on the total weight of the composition” at lines 2-4.
SEE ALSO.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The nitrite source in the form of a cultured vegetable extract in the liquid meat treatment composition of claim 1 and the meat product of claim 18 are product claims that include process steps for making these products.  It is unclear exactly how the process limitations impart distinctive structural characteristics to the nitrite source and the meat product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 1-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. “Identifying Ingredients that Delay Outgrowth of Listeria monocytogenes in Natural, Organic, and Clean-Label Ready-to-Eat Meat and Poultry Products” (hereinafter “McDonnell”).
With respect to claims 1-8, McDonnell discloses ham brine (liquid meat treatment composition) comprising buffered vinegar (BV, a. buffered food acid component 
The cultured vegetable extract in claim 1 appears to be the same as the preconverted celery powder disclosed by McDonnell.  Additionally, it is well understood that the preconverted celery powder, such as Vegstable 504 as used in the brine of McDonnell, is typically prepared by combining celery juice with a bacterial starter culture (i) and incubating celery juice with the culture to convert the nitrate to nitrite (ii) (claim 5).  Applicant is reminded that if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process, (In re Thorpe, 227 USPQ 964,966).
Additionally, McDonnell discloses the ham brine has a pH of 6.22, comprises 2% of buffered vinegar (BV, a. buffered food acid component comprising partially or completely neutralized acetic acid), includes 2.35% sugar, 1.65% salt, .2% cherry powder, and .3% preconverted celery powder (total solids = 4.5%), and .3% of the preconverted celery powder provides the brine with 0.0060% nitrite (P1367, right column, bottom and P1372, Table 2).  While McDonnell does not disclose the brine has a pH of 7 to 11 (claim 1) or no more than 10 (claim 8), comprises 10-80% (claim 1) or no more than 50% (claim 3) of buffered vinegar (partially or completely neutralized acetic acid), contains 0.2-1.5% (claim 1) or no more than 0.75% (claim 2) of nitrite, has a molar ratio of the buffered vinegar (partially or completely neutralized acetic acid) to nitrite in the range of 3:1 to 100:1 (claim 4), or has a dry solids content of at least 5 wt.% McDonnell further teaches the degree of inhibition of L monocytogenes was increased at higher nitrite levels and enhanced the antimicrobial activity of certain ingredients, buffered vinegar has strong antilisterial activity and minimal negative-quality effects, nitrite concentration, compositional differences of the system (pH, moisture, etc.), and the concentration of antimicrobial ingredient (buffered vinegar) have an impact on contributing to the overall safety of the meat product, and careful consideration of these factors should be taken when evaluating the use of ingredients possessing antimicrobial efficacy for use in meat and poultry products (P1370, right column, bottom – P1371, left column; P1371, right column, middle; and P1374, right column, last paragraph).  Given that the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties of ensuring the safety of meat products during extended storage (P1367, left column), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the pH, buffered vinegar concentration (buffered food acid component comprising partially or completely neutralized acetic acid), nitrite concentration, molar ratio of the buffered vinegar to nitrite, and the dry solids content of the ham brine of McDonnell through routine experimentation with the expectation of successfully obtaining a meat treatment composition that ensures the safety of meat products during extended storage.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.   See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
Regarding claims 9 and 10, McDonnell discloses formulating the ham brines with buffered vinegar (BV, (a) buffered food acid component comprising partially or completely neutralized acetic acid, claim 10) and preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract) (P1367, right column, bottom; P1369, right column, middle; and P1372, Table 2).
With respect to claims 14 and 18, McDonnell discloses injecting the ham brine formulated with buffered vinegar (BV, (a) buffered food acid component comprising partially or completely neutralized acetic acid) and preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract) into the fresh ham and tumbling it (P1367, right column, bottom; P1369, right column, second and third paragraphs; and P1372, Table 2).
The meat product in claim 18 appears to be the same as the brine treated ham disclosed by McDonnell.  Additionally, it is well understood that the preconverted celery powder, such as Vegstable 504 as used in the brine of McDonnell, is typically prepared by combining celery juice with a bacterial starter culture (i) and incubating celery juice with the culture to convert the nitrate to nitrite (ii).  Applicant is reminded that if the 
Regarding claim 15, McDonnell discloses 5 ppm of residual nitrite, which is equivalent to 5 mg/kg and falls within the claimed range (P1372, Table 2).
With respect to claim 16, McDonnell discloses grinding the ham (i), stuffing the ground ham into casings (i), cooking the stuff products (ii), vacuum packaging (iv), and storing at 3⁰ to 4⁰C, 4⁰C, or 7⁰C (iii) (P1369, right column, 3rd paragraph –P1370, left column, top).
Regarding claim 17, McDonnell discloses injecting the ham brine formulated with buffered vinegar (BV, (a) buffered food acid component comprising partially or completely neutralized acetic acid) and preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract) into the fresh ham (closely trimmed fresh biceps femoris and semimembranosus with attached semitendinosus muscles, whole muscle meat), grinding the injected meat (ground meat) and tumbling the ground meat.  McDonnell also teaches preparing slurries (emulsified meat) of raw ground turkey breast, distilled, deionized water, preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract), and buffered vinegar (BV, (a) buffered food acid component, comprising partially or completely neutralized acetic acid) (P1367, right column, Phase 1a; P1368, Table 1; P1369, right column, second and third paragraphs; and P1372, Table 2).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over McDonnell et al. “Identifying Ingredients that Delay Outgrowth of Listeria monocytogenes in Natural, Organic, and Clean-Label Ready-to-Eat Meat and Poultry Products” (hereinafter “McDonnell”) as applied to claims 1 and 9 above, and in further view of Husgen et al. US 20080305213 (hereinafter “Husgen’).
With respect to claims 11-13, as disclosed above, McDonnell discloses formulating the ham brines with buffered vinegar (BV, (a) buffered food acid component comprising partially or completely neutralized acetic acid) and preconverted celery powder (Vegstable 504, (b) a nitrite source in the form of a cultured vegetable extract) (P1367, right column, bottom; P1369, right column, middle; and P1372, Table 2).  However, McDonnell does not expressly disclose the method of preparing the preconverted celery powder (cultured vegetable extract).
Husgen discloses a curing agent for meat comprising a plant-based nitrite derived from plant material comprising nitrate.  Celery juice or concentrate is inoculated with a single organism or combination of organisms capable of converting nitrate to nitrite (i, claim 11), incubating the inoculated material until a predetermined level of nitrite is reached (ii, claim 11), and subjecting the incubated material to further processing such as filter sterilization (iii, claim 12 and iv, claim 13), heat treatment such as pasteurization (iv, claim 13), sterilization (iv, claim 13), or centrifugation (iii, claim 12).  The curing agent was used to prepare a brine for raw ham (Abstract; paragraphs [0002]-[0008], [0012], [0013], [0017], [0018], [0020], [0021], [0023], [0026]-[0028], [0034]-[0041], and [0046]-[0052]).
Given that Husgen and McDonnell similarly teach treating ham products with a brine comprising a natural source of nitrite from celery, Husgen teaches the curing agent may be concentrated and/or dried after processing and diluted before it contacts Husgen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain the celery powder by inoculating celery juice or concentrate with a single organism or combination of organisms capable of converting nitrate to nitrite, incubating the inoculated material until a predetermined level of nitrite is reached, and subjecting the incubated material to further processing such as filter sterilization, heat treatment such as pasteurization, sterilization, or centrifugation in the method of McDonnell with the expectation of successfully preparing a meat treatment composition that ensures the safety of meat products during extended storage (McDonnell: P1367, left column; and Husgen: paragraph [0022]). Said combination would amount to use of known elements for their intended use in a known environment to accomplish entirely expected results.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYNESHA L MCCLAIN-COLEMAN/Examiner, Art Unit 1793